Exhibit 10.3
CONFIDENTIALITY AGREEMENT
          THIS AGREEMENT is made and entered into this       day of
                    , 2009, by and between StemCells, Inc., a Delaware
corporation with a principal place of business at 3155 Porter Drive, Palo Alto,
California 94304 (“StemCells”), and                     , a                     
corporation with a principal place of business at                     
(hereinafter referred to as “Recipient”).
          1. Recipient has experience with                     ; and the parties
hereto wish to discuss the possibility of entering into [                    ].
          2. StemCells is willing, subject to the terms and conditions set forth
herein, to disclose to Recipient certain confidential and proprietary
information concerning StemCells’ business, technologies and/or operations,
including the fact that conversations between Recipient and StemCells are taking
place (any such information, hereinafter “Confidential Information”).
          3. In consideration of such disclosure of Confidential Information,
Recipient agrees that it shall:
     (a) make no use of any of the Confidential Information except for the
aforementioned purpose;
     (b) not disclose any of the Confidential Information to third parties
(except as required by law, as provided below); and
     (c) take all reasonable precautions to prevent disclosure of Confidential
Information to third parties.
          4. This Agreement will apply only to disclosures made within one year
of the date hereof, but Recipient’s obligations under Section 3 above will
continue thereafter for a period of five years. The obligations of Recipient
under Section 3 shall not, however, apply to any Confidential Information that:
     (a) at the time of disclosure is, or thereafter becomes, available to the
public through no fault of Recipient’s;
     (b) as shown by written records, was known to, or was otherwise in the
possession of, Recipient or an affiliate prior to the receipt of such
Confidential Information from StemCells;
     (c) is provided to Recipient without restriction from a source other than
StemCells and other than one who would be breaching a commitment of
confidentiality to StemCells by disclosing the Confidential Information to
Recipient; or
     (d) is developed by Recipient independently of any disclosure made
hereunder.

 



--------------------------------------------------------------------------------



 



Confidential Information will not be deemed to be within any of the foregoing
exceptions merely because it is embraced by general disclosures within such
exceptions or within writings or other materials containing both Confidential
Information and non-confidential information.
If disclosure of Confidential Information is required by law or legal process,
the Receiving Party will notify the Disclosing Party in writing prior to making
such disclosure to provide sufficient time to request a protective order; and
the Receiving Party will disclose only such information that is legally required
and will use its reasonable efforts to obtain confidential treatment for any
Confidential Information that is so disclosed.
          5. Recipient agrees to return to StemCells all Confidential
Information (including copies and excerpts) upon the request of StemCells.
          6. StemCells makes no warranties regarding the accuracy or
completeness of the information provided, including Confidential Information
under this Agreement. Nothing about this Agreement obligates either Party to
enter into any other agreement or provides Recipient with any rights with
respect to StemCells’ proprietary technologies.
          7. The failure of StemCells at any time or times to require
performance of any of the provisions of this Agreement shall in no manner affect
its right to enforce such provision at a later time.
          8. This Agreement shall be construed in accordance with the laws of
the State of California.
          9. This Agreement shall not be assigned or transferred by Recipient
without the prior written consent of StemCells and any attempt to make such
assignment without such consent shall be null and void.
          10. This Agreement constitutes the entire understanding between the
parties relating to the subject matter hereof, and no amendment or modification
to this Agreement shall be valid or binding upon the parties unless made in
writing and signed by each party.
          IN WITNESS WHEREOF the parties hereto have executed this Agreement as
of the date first written above.

                      STEMCELLS, INC.       [RECIPIENT]    
 
                   
By
          By:        
Name:
 
 
Kenneth B. Stratton       Name:  
 
   
Title:
  General Counsel       Title:        

2